     Case 3:19-cv-01667-LAB-AHG Document 71 Filed 10/02/20 PageID.1270 Page 1 of 4




 1 Amber S. Finch (SBN 222321)
   Email: afinch@reedsmith.com
 2 REED SMITH LLP
   355 South Grand Avenue, Suite 2900
 3 Los Angeles, CA 90071-1514
   Telephone: +1 213 457 8000
 4 Facsimile: +1 213 457 8080
 5 Courtney C. T. Horrigan (admitted pro hac vice)
   Email: chorrigan@reedsmith.com
 6 Dominic I. Rupprecht (admitted pro hac vice)
   Email: drupprecht@reedsmith.com
 7 REED SMITH LLP
   225 Fifth Avenue
 8 Pittsburgh, PA 15222
   Telephone: +1 412 288 3131
 9 Facsimile: +1 412 288 3063
10 William P. Keith (Bar No. 270587)
   Email: keith@dsmw.com
11 DUCKOR SPRALDING METZGER & WYNNE
   101 West Broadway, Suite 1700
12 San Diego, CA 92101
   Telephone: +1 619 209 3000
13 Facsimile: +1 619 209 3043
14 Attorneys for Plaintiff Sentynl Therapeutics, Inc.
15
                            UNITED STATES DISTRICT COURT
16
                          SOUTHERN DISTRICT OF CALIFORNIA
17
18 SENTYNL THERAPEUTICS, INC., a                 Case No. 3:19-cv-1667-LAB-AHG
   California corporation,
19
20              Plaintiff,                       PLAINTIFF’S UNOPPOSED
                                                 MOTION TO CONSOLIDATE
21          v.                                   SUMMARY JUDGMENT
                                                 BRIEFING AND SET A
22 U.S. SPECIALTY INSURANCE                      CONSOLIDATED BRIEFING AND
23 COMPANY, a Texas corporation,                 HEARING SCHEDULE

24                  Defendant.
25
26         Pursuant to the Court’s Scheduling Order [D.E. 23], Rule 16 of the Federal
27 Rules of Civil Procedure, and this Court’s Civil Pretrial Procedures, Plaintiff
28                                                                    3:19-cv-1667-LAB-AHG

                 PLAINTIFF’S UNOPPOSED MOTION TO CONSOLIDATE SUMMARY JUDGMENT
                  BRIEFING AND SET A CONSOLIDATED BRIEFING AND HEARING SCHEDULE
     Case 3:19-cv-01667-LAB-AHG Document 71 Filed 10/02/20 PageID.1271 Page 2 of 4




 1 Sentynl Therapeutics, Inc. (“Sentynl”) hereby moves for an order to consolidate
 2 the summary judgment briefing and to set a consolidated briefing and hearing
 3 schedule. In support thereof, Sentynl states as follows:
 4         1.     On August 3, 2020, Defendant U.S. Specialty Insurance Company
 5 (“U.S. Specialty”) filed a Motion for Summary Judgment (Doc. No. 64) (“U.S.
 6 Specialty’s Motion”). U.S. Specialty’s Motion is set to be heard on October 19,
 7 2020 at 11:30 a.m.
 8         2.     On October 5, 2020, Sentynl will be filing an opposition and cross-
 9 Motion for Summary Judgment (“Sentynl’s Cross-Motion”). Sentynl’s Cross-
10 Motion is set to be heard on November 16, 2020 at 11:30 a.m.
11         3.     To avoid duplication of the summary judgment briefing and for the
12 convenience of the Court, Sentynl hereby moves to consolidate the briefs and
13 briefing and hearing schedule as follows:
14
                                 Event                   Proposed Deadline
15
16                 Sentynl files a consolidated brief
                   in response to U.S. Specialty’s
17                                                          October 5, 2020
                   Motion and in support of
18                 Sentynl’s Cross-Motion

19                 U.S. Specialty files a
                   consolidated opposition to
20
                   Sentynl’s Cross-Motion and reply        October 30, 2020
21                 in support of U.S. Specialty’s
                   Motion
22
23                 Sentynl files a reply in support of
                                                          November 9, 2020
                   its Cross-Motion
24
25                 Hearing on both U.S. Specialty’s
                   Motion and Sentynl’s Cross-           November 16, 2020
26                 Motion to be conducted via                  at 11:30 a.m.
27                 videoconference

28                                             -2-                    3:19-cv-1667-LAB-AHG

                PLAINTIFF’S UNOPPOSED MOTION TO CONSOLIDATE SUMMARY JUDGMENT
                 BRIEFING AND SET A CONSOLIDATED BRIEFING AND HEARING SCHEDULE
     Case 3:19-cv-01667-LAB-AHG Document 71 Filed 10/02/20 PageID.1272 Page 3 of 4




 1         4.     Sentynl’s motion is unopposed.
 2         5.     Sentynl’s proposed schedule would have the effect of terminating the
 3 separate hearing on U.S. Specialty’s Motion for Summary Judgment currently
 4 scheduled for October 19.
 5         6.     If the Court adopts Sentynl’s proposed schedule, U.S. Specialty’s ex
 6 parte application for an extension of the time to file a reply (Doc. No. 70) would be
 7 rendered moot.
 8         7.     This proposal will not affect any other deadlines in the case or
 9 prejudice any party.
10
11 Dated: October 2, 2020                   Respectfully submitted,
12
                                            REED SMITH LLP
13
14                                          By: /s/ Dominic I. Rupprecht
                                                Amber S. Finch
15                                              Courtney C.T. Horrigan (pro hac vice)
                                                Dominic I. Rupprecht (pro hac vice)
16                                              William P. Keith
17
                                                   Attorneys for Plaintiff Sentynl
18                                                 Therapeutics, Inc.
19
20                         CERTIFICATE OF CONFERENCE
21         On October 1 and 2, 2020, counsel for Sentynl conferred with counsel for
22 U.S. Specialty regarding Plaintiff’s Motion to Consolidate Summary Judgment
23 Briefing and Set a Consolidated Briefing and Hearing Schedule. U.S. Specialty
24 does not oppose the Motion.
25                                                  /s/ Dominic I. Rupprecht
26                                                  Dominic I. Rupprecht
27
28                                           -3-                         3:19-cv-1667-LAB-AHG

                PLAINTIFF’S UNOPPOSED MOTION TO CONSOLIDATE SUMMARY JUDGMENT
                 BRIEFING AND SET A CONSOLIDATED BRIEFING AND HEARING SCHEDULE
     Case 3:19-cv-01667-LAB-AHG Document 71 Filed 10/02/20 PageID.1273 Page 4 of 4




1                               CERTIFICATE OF SERVICE
2
            In accordance with the Court’s Standing Order in Civil Cases, the undersign
3
      counsel certifies that a copy of this motion will be served on counsel for U.S.
4
      Specialty at the time of filing.
5
                                                   /s/ Dominic I. Rupprecht
6                                                  Dominic I. Rupprecht
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           -4-                      3:19-cv-1667-LAB-AHG

                PLAINTIFF’S UNOPPOSED MOTION TO CONSOLIDATE SUMMARY JUDGMENT
                 BRIEFING AND SET A CONSOLIDATED BRIEFING AND HEARING SCHEDULE
